IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,256


EX PARTE LINDA FRISS ALTAMIRANO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER A-28,353-A IN THE 70TH DISTRICT COURT

FROM  ECTOR COUNTY



 Per curiam.


O P I N I O N



	Appellant was convicted of aggravated kidnaping and punishment was assessed at
confinement for ten years.  This conviction was affirmed.   Altamirano v. State, No. 08-01-235-CR (Tex.App. - El Paso, delivered April 17, 2003, no pet.).
	Applicant contends that her trial counsel was ineffective and the judge presiding over her
trial was biased against her.  An assigned judge presided over an evidentiary hearing in this cause
and entered detailed findings of fact, concluding that trial counsel was ineffective in failing to
call two witnesses to corroborate applicant's testimony in a case which was based on a credibility
determination, and that the trial judge had exhibited bias by becoming involved in the
prosecution of this charge prior to return of the indictment.   The hearing judge has recommended
that relief be granted.
	Therefore, Applicant is entitled to relief.  The judgment in cause number A-28,353 in the
70th Judicial District Court of Ector County is set aside, and applicant is remanded to answer the
charges against her.

DELIVERED: October 5, 2005
DO NOT PUBLISH